        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 1 of 42                      FILED
                                                                                  2019 Dec-13 AM 09:50
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHWESTERN DIVISION

 EVA BLAIR CRITTENDEN,                     )
 Plaintiff,                                )
                                           )            CIVIL ACTION NO.
 v.                                        )
                                           )
 LISTERHILL CU SERVICES,                   )
 INC. and LISTERHILL                       )
 CREDIT UNION,                             )
 Defendants.                               )

                                  COMPLAINT

                             I.    INTRODUCTION

      Plaintiff, Eva Blair Crittenden (hereinafter, “Plaintiff” or “Mrs. Crittenden”),

files this Title III, Americans with Disabilities Act (hereinafter, “ADA”) action

against Defendants, Listerhill CU Services, Inc. and Listerhill Credit Union

(hereinafter, “Defendants” or “Listerhill”), pursuant to 42 U.S.C. §12181 et seq. In

Count One of Plaintiff’s Complaint, Plaintiff seeks to enjoin Defendants to remove

architectural barriers from Defendants’ facility. In Count Two of Plaintiff’s

Complaint, Plaintiff seeks to enjoin Defendants to maintain policies, practices, and

procedures necessary to maintain Defendants’ facility free of architectural barriers

both now and once the architectural barriers are removed from Defendants’ facility.

In Count Three of Plaintiff’s Complaint, Plaintiff seeks to enjoin Defendants’ use of

Defendants’ facility to provide full and equal enjoyment of Defendants’ facility to
           Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 2 of 42




individuals with disabilities. Count Two of Plaintiff’s Complaint and Count Three

of Plaintiff’s Complaint seek independent relief in addition to the removal of

architectural barriers from Defendants’ facility. In Count Four of Plaintiff’s

Complaint, Plaintiff seeks to enjoin Defendants’ failure to design and construct

Defendants’ facility to ADA compliance.

     II.      JURISDICTION, PARTIES, AND ARTICLE III STANDING

      1.       This action is for declaratory relief and injunctive relief, pursuant to 42

U.S.C. §12181 et seq., Title III of the ADA and implementing regulations; therefore,

this Court is vested with original jurisdiction under 28 U.S.C. §1331 and §1343.

      2.       Venue is proper in this Court, the United States District Court for the

Northern District of Alabama, pursuant to Title 28, U.S.C. §1391 and the Local

Rules of the United States District Court for the Northern District of Alabama.

      3.       Mrs. Crittenden was a professional driver, operating a tractor trailer

between Alabama and California weekly. However, in 2005, Mrs. Crittenden

suffered a brain aneurism and a massive stroke. As one series of consequences, Mrs.

Crittenden has had over ten (10) eye operations and is legally blind. Moreover, Mrs.

Crittenden requires a wheelchair for mobility and has impairments that cause her

fatigue, gait difficulties, spasticity, neuropathy, dexterity, among other neurological

and physical problems that limit her ability to visualize and perform manual tasks,

walk, lift, bend, grab, twist, and work, all of which are major life activities pursuant
           Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 3 of 42




to 42 U.S.C. §12102(2)(A). Therefore, Mrs. Crittenden is disabled pursuant to the

ADA, in that she suffers a physical impairment substantially limiting one or more

major life activities. 42 U.S.C. §12102; see also, 28 C.F.R. §36.104.

      4.       Listerhill is a limited liability company that is both registered to conduct

business and is conducting business within the State of Alabama sufficient to create

both general and specific in personam jurisdiction. Upon information and belief,

Defendants own and operate the real property and improvements located at 301 W

College Street, Florence, Alabama 35630. Defendants’ facility is a place of public

accommodation pursuant to 42 U.S.C. §12181(7).

      5.       All events giving rise to this lawsuit occurred in the Northern District

of Alabama and Defendants are citizens thereof.

      6.       Listerhill is in Florence, Alabama and is approximately .3 miles from

Mrs. Crittenden’s apartment. Listerhill is the bank she uses because it is only 3/10

of a mile from her home. Mrs. Crittenden will return not only for the goods and the

services at Defendants’ facility, but also to confirm compliance with the ADA by

Defendants. She will return within the next week or so; however, she cannot specify

the exact date because she has not planned every trip for the rest of her life. Such

specific planning is not necessary to invoke the ADA. See, e.g., Parr v. L&L Drive

Inn Restaurant, 96 F. Supp.2d 1065, 1079 (D. Haw. 2000); Segal v. Rickey’s

Restaurant and Lounge, Inc., No. 11-61766-cn (S.D. Fla. 2012) (“Specification as
            Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 4 of 42




to date and time of return to this public accommodation is impossible due to the

nature of the event. Fast food patrons visit such restaurants at the spur of the

moment.”). Nevertheless, Mrs. Crittenden definitely intends to return to Defendants’

facility.

       7.       Plaintiff has been denied full and equal enjoyment of Defendants’

public accommodation on the basis of Plaintiff’s disabilities because of the barriers

described below in paragraph nineteen (19) and throughout Plaintiff’s Complaint.

       8.       Plaintiff has Article III standing to pursue this action because of the

following: (1) Plaintiff is disabled, pursuant to the statutory and regulatory

definition, (2) Defendants’ facility is a place of public accommodation pursuant to

the statutory definition and the regulatory definition, (3) Plaintiff has suffered a

concrete and a particularized injury by being denied access to Defendants’ public

accommodation, and by Defendants’ denial of the use of Defendants’ public

accommodation for Plaintiff’s full and equal enjoyment, as described throughout

Plaintiff’s Complaint, and (4) because of these injuries, there exists a genuine threat

of imminent future injury, as described in paragraph seventeen (17) below.
           Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 5 of 42




                           III.   PLAINTIFF’S CLAIMS

      ADA, Title III

      9.       Congress enacted Title III of the ADA, 42 U.S.C. §12181 et seq. on or

about July 26, 1990. Commercial enterprises were provided one and a half years

from enactment of the statute to implement the requirements. The effective date of

Title III of the ADA was January 26, 1992. (42 U.S.C. §12181; 20 C.F.R.

§36.508(A); see also, §36.304).

      10.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36,104, Defendants’

facility is a place of public accommodation in that Defendants’ facility is a credit

union providing goods and services to the public. Therefore, Defendants’ public

accommodation is covered by the ADA and must comply with the ADA.

                                 COUNT ONE
                      VIOLATION OF THE ADA, TITLE III
                          42 U.S.C. §12182(b)(2)(A)(iv)
                             Architectural Barriers

Defendants’ Existing Facility is Subject to the 2010 ADA Design Standards for
      the Portions of Defendants’ Facility Addressed in this Complaint

      11.      Plaintiff is informed and believes based on publicly available

information that Defendants’ public accommodation in which Defendants’ facility

is located at 301 W College Street, Florence, Alabama 35630 underwent alterations

and/or improvements to Defendants’ public accommodation as recently as 2019.
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 6 of 42




      12.    The ADA was enacted requiring that facilities constructed prior to

January 26, 1992, are considered an existing facility, such that those facilities must

remove architectural barriers where such removal is readily achievable. 42 U.S.C. §

12182(b)(2)(A)(iv). All alterations made to existing facilities after January 26, 1992,

and all new construction after January 26, 1993, must be readily accessible to and

usable by individuals with disabilities, including individuals who use wheelchairs.

42 U.S.C. § 12183(a) - (b). 28 C.F.R. § 36.402. “Readily accessible to and usable by

. . .” is the new construction standard, which requires compliance with the

Department of Justice (hereinafter, “DOJ”) standards. 42 U.S.C. § 12183(a)(1); 28

C.F.R. § 36.406. The only defense for failing to provide readily accessible and usable

buildings constructed under the new construction standards is if the design and

construction of the building to be readily accessible and usable is structurally

impracticable. 42 U.S.C. § 12183(a)(1). The structural impracticability defense

applies only in rare circumstances of extraordinary terrain. 28 C.F.R. § 36.401(c).

“Readily accessible to and usable by . . .” is also the alterations standard. 42 U.S.C.

§ 12183(a)(2). Alterations must be made to the maximum extent feasible. 42 U.S.C.

§ 12183(a)(2); 28 C.F.R. § 36.402. An alteration is a change to a place of public

accommodation or commercial facility that affects or could affect the usability of

the facility or any part thereof. 28 C.F.R. § 36.402(b).
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 7 of 42




      13.    New construction and alterations must comply with either the DOJ’s

1991 Standards for Accessible Design or the 2010 Standards for Accessible Design.

28 C.F.R. § 36.406 establishes whether the 1991 Standards for Accessible Design or

2010 Standards for Accessible Design apply: New construction and alterations

subject to §§ 36.401 or 36.402 shall comply with the 1991 Standards if the date when

the last application for a building permit or permit extension is certified to be

complete by a state, county, or local government is before September 15, 2010, or if

no permit is required, if the start of physical construction or alterations occurs before

September 15, 2010. 28 C.F.R. § 36.406(a)(1). New construction and alterations

subject to §§ 36.401 or 36.402 shall comply either with the 1991 Standards or with

the 2010 Standards if the date when the last application for a building permit or

permit extension is certified to be complete by a state, county, or local government

is on or after September 15, 2010, and before March 15, 2012, or if no permit is

required, if the start of physical construction or alterations occurs on or after

September 15, 2010, and before March 15, 2012. 28 C.F.R. § 36.406(a)(2). New

construction and alterations subject to §§ 36.401 or 36.402 shall comply with the

2010 Standards if the date when the last application for a building permit or permit

extension is certified to be complete by a state, county, or local government is on or

after March 15, 2012, or if no permit is required, if the start of physical construction

or alterations occurs on or after March 15, 2012. Where the facility does not comply
            Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 8 of 42




with the 1991 Standards, the 2010 Standards are applicable. See 28 C.F.R. §

36.406(5)(ii) which states, “Newly constructed or altered facilities or elements

covered by §§ 36.401 or 36.402 that were constructed or altered before March 15,

2012 and that do not comply with the 1991 Standards shall, on or after March 15,

2012, be made accessible in accordance with the 2010 Standards.”

       14.      For the architectural barriers at issue in this case, the 2010 Standards

for Accessible Design are applicable.

   Plaintiff’s Concrete and Particularized Standing to Pursue an Injunction

       15.      Defendants have discriminated, and continue to discriminate, against

Plaintiff, and others who are similarly situated, by denying full and equal access to,

and full and equal enjoyment of goods, services, facilities, privileges, advantages

and/or accommodations at Defendants’ facility in derogation of 42 U.S.C. § 12101

et seq., and as prohibited by 42 U.S.C. § 12182 et seq. As new construction, the

building must be readily accessible to and usable by individuals with disabilities. 42

U.S.C. § 12183 (a) - (b). Defendants’ failure to remove the existing barriers thus

violates 42 U.S.C. § 12182(b)(2)(A)(iv), which requires removal of architectural

barriers.

       16.      Prior to the filing of this lawsuit, Plaintiff was denied full and safe

access to all of the benefits, accommodations, and services offered to individuals

without disabilities within and about Defendants’ public accommodation. Plaintiff’s
         Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 9 of 42




access was inhibited by each of the described architectural barriers detailed in

Plaintiff’s Complaint, which remain at Defendants’ public accommodation in

violation of the ADA. Because of the foregoing, Plaintiff has suffered an injury-in-

fact in precisely the manner and form that the ADA was enacted to guard against.

       17.    Plaintiff has definite plans to return to Defendants’ facility in the

future, as described in paragraph six (6) above. Plaintiff will return to Defendants’

facility within the next week or so, not only to enjoy the goods and services at

Defendants’ facility, but also to see if Defendants have repaired the architectural

barriers and changed the policies, practices, and procedures. Plaintiff will continue

to do so even when Defendants’ facility is repaired. Plaintiff would not want to stop

going when Defendants’ facility is repaired, and Defendants’ practices are modified.

Absent remedial action by Defendants, Plaintiff will continue to encounter the

architectural barriers, and the discriminatory policies, practices, and procedures

described herein, and as a result, be discriminated against by Defendants on the basis

of Plaintiff’s disabilities. The Eleventh Circuit held in Houston v. Marod

Supermarkets, 733 F.3d 1323 (11th Cir. 2013), when architectural barriers have not

been remedied “. . . there is a 100% likelihood that plaintiff . . . will suffer the alleged

injury again when plaintiff returns to the store.” Due to the definiteness of Plaintiff’s

plan to continue visiting the subject facility, there exists a genuine threat of imminent

future injury. Plaintiff’s stated intent to return is plausible.
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 10 of 42




      Architectural Barriers

      18.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the DOJ, Office of the Attorney General, promulgated Federal Regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

      19.      Plaintiff has been from the parking lot to the entrance; from the entrance

throughout circulation paths and accessible routes, and service areas, paths of travel,

and in particular but not limited to, all of which is more specifically described below.

Moreover, Defendants’ facility located at 301 W College Street, Florence, Alabama

35630 violates the ADA in the parking lot and sales and service counters, and in

particular but not limited to:

      (1) Defendants provide a parking area with parking spaces that have routes

            connecting the parking spaces to the entrance of the public accommodation

            for able-bodied individuals, but fail to provide the same level of access by

            providing an ADA accessible route from accessible parking spaces to an

            accessible entrance for non-able-bodied individuals, which segregates and

            relegates individuals with disabilities to inferior benefits of the goods and

            services provided at Defendants’ place of public accommodation, which

            includes but is not limited to, the following failures of Defendants:

               a. Defendants fail to maintain the parking area and associated

                  accessible route in conformance with the ADA Standards for
Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 11 of 42




       Accessible Design in all the ways that are required to be readily

       accessible to and usable by disabled individuals, which includes but

       is not limited to, parking spaces failing to be located on the shortest

       accessible route to the entrance, which has the discriminatory effect

       of rendering the parking spaces and associated elements as unusable

       by disabled individuals;

    b. The parking area fails to maintain the required amount of accessible

       parking spaces, including associated accessible access aisles, in

       operable condition by conforming with the ADA Standards for

       Accessible Design so that the level accessible parking spaces

       measure 96 inches wide minimum with adjoining compliant access

       aisles that measure 60 inches wide minimum and connect to an

       accessible route to an accessible entrance of the public

       accommodation;

    c. The parking area fails to maintain the required amount of accessible

       parking spaces, including associated accessible access aisles, in

       operable condition by conforming with the ADA Standards for

       Accessible Design so that the accessible parking spaces adjacent

       access aisles extend the full length of the parking spaces and are
Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 12 of 42




       marked so as to discourage parking in the access aisles, which

       renders the access aisles unusable by the disabled;

    d. The parking area fails to maintain the required amount of accessible

       parking spaces, including adjoining access aisles, in operable

       condition by conforming with the ADA Standards for Accessible

       Design so that the parking spaces adjacent access aisles do not

       overlap the vehicular way;

    e. The parking area fails to maintain the required amount of accessible

       parking spaces, including adjoining access aisles, in operable

       condition by conforming with the ADA Standards for Accessible

       Design so that the parking spaces are identified with accessibility

       signage including the international symbol of accessibility that is

       mounted 60 inches minimum above the finished floor or ground

       surface measured to the bottom of the sign;

    f. The parking area fails to maintain the required amount of accessible

       parking spaces, including adjoining access aisles, in operable

       condition by conforming with the ADA Standards for Accessible

       Design so that the parking spaces and adjacent access aisles are

       designed or otherwise maintained in a way so that when cars and

       vans, when parked, cannot obstruct the required clear width of
 Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 13 of 42




         adjacent accessible routes and render the parking spaces as unusable

         by the disabled;

(2) Defendants provide a parking area with parking spaces that have routes

   connecting the parking spaces to the entrance of the public accommodation

   for able-bodied individuals, but fail to provide the same level of access by

   providing an ADA accessible route from accessible van parking spaces to

   an accessible entrance for non-able-bodied individuals, which segregates

   and relegates individuals with disabilities to inferior benefits of the goods

   and services provided at Defendants’ place of public accommodation,

   which includes but is not limited to, the following failures of Defendants:

      a. Defendants fail to maintain the parking area and associated

         accessible route in conformance with the ADA Standards for

         Accessible Design in all the ways that are required to be readily

         accessible to and usable by disabled individuals, which includes but

         is not limited to, accessible van parking spaces failing to be located

         on the shortest accessible route to an accessible entrance, which has

         the discriminatory effect of rendering the parking spaces and

         associated elements as unusable by disabled individuals;

      b. The parking area fails to maintain the required amount of accessible

         van accessible parking spaces, including associated access aisles, in
Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 14 of 42




       operable condition by conforming with the ADA Standards for

       Accessible Design so that the van parking spaces measure 132

       inches wide minimum with adjoining compliant access aisles that

       measure 60 inches wide minimum, or alternatively a 96 inch wide

       space with an adjoining 96 inch wide access aisle, and connects to

       an adjoining accessible route to an accessible entrance of the public

       accommodation;

    c. The parking area fails to maintain the required amount of accessible

       van parking spaces, including associated access aisles, in operable

       condition by conforming with the ADA Standards for Accessible

       Design so that the van parking spaces adjacent access aisles extend

       the full length of the parking spaces and are marked so as to

       discourage parking in the access aisles, which renders the aisles

       unusable by the disabled;

    d. The parking area fails to maintain the required amount of accessible

       van parking spaces, including adjoining access aisles, in operable

       condition by conforming with the ADA Standards for Accessible

       Design so that the parking spaces adjacent access aisles do not

       overlap the vehicular way;
 Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 15 of 42




      e. The parking area fails to maintain the required amount of accessible

         van parking spaces, including adjoining access aisles, in operable

         condition by conforming with the ADA Standards for Accessible

         Design so that the parking spaces are identified with accessibility

         signage, including the international symbol of accessibility that is

         mounted 60 inches minimum above the finished floor or ground

         surface measured to the bottom of the sign;

      f. The parking area fails to maintain the required amount of accessible

         van parking spaces, including adjoining access aisles, in operable

         condition by conforming with the ADA Standards for Accessible

         Design so that the parking spaces and adjacent access aisles are

         designed or otherwise maintained in a way so that when cars and

         vans, when parked, cannot obstruct the required clear width of

         adjacent accessible routes and render the parking spaces as unusable

         by the disabled;

(3) Defendants provide a parking area with parking spaces that have routes

   connecting the parking spaces to the entrance of the establishment for able-

   bodied individuals, but fail to provide the same level of access by

   providing an ADA accessible route from accessible parking spaces to an

   accessible entrance for non-able-bodied individuals, which segregates and
Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 16 of 42




 relegates individuals with disabilities to inferior benefits of the goods and

 services provided at Defendants’ place of public accommodation, which

 includes but is not limited to, the following failures of Defendants:

    a. Defendants fail to maintain the parking area and associated

       accessible route in conformance with the ADA Standards for

       Accessible Design in all the ways that are required to be readily

       accessible to and usable by disabled individuals, which includes but

       is not limited to, providing all of the necessary components on the

       ADA accessible route to the entrance, including without limitation,

       ramps, walking surfaces, and other associated elements, which has

       the discriminatory effect of rendering the parking spaces and

       associated elements as unusable by disabled individuals;

    b. The accessible route fails to maintain a ramp and associated

       components in operable condition by conforming with the ADA

       Standards for Accessible Design so that the adjacent surfaces at

       transitions at curb ramps to walks, gutters, and streets are at the same

       level;

    c. The accessible route fails to maintain a ramp and associated

       components in operable condition by conforming with the ADA
 Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 17 of 42




          Standards for Accessible Design so that the running slope is not

          steeper than 1:12.

      d. The accessible route fails to maintain a ramp and associated

          components in operable condition by conforming with the ADA

          Standards for Accessible Design so that the cross slope is not steeper

          than 1:48.

      e. The accessible route fails to maintain a ramp and associated

          components in operable condition by conforming with the ADA

          Standards for Accessible Design so that there are no changes in level

          other than the running slope and cross slope;

      f. The accessible route fails to maintain a ramp and associated

          components in operable condition by conforming with the ADA

          Standards for Accessible Design in all the ways that are required to

          be usable by the disabled, which includes but is not limited to,

          providing a ramp that is 36 inches wide minimum with a level

          landing at the top and bottom of the ramp measure 60 inches long

          minimum and at least as wide as the ramp;

(4) The mats are not stable, firm, or otherwise secured to the floor;

(5) Defendants provide sales and service counters for able-bodied individuals

   to transact business and otherwise receive services that are provided at
Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 18 of 42




 each counter but fail to afford non-able-bodied individuals the same

 opportunity to participate in or benefit from a good, service, facility,

 privilege, advantage, or accommodation that is equal to the experience

 afforded to individuals without disabilities, which includes but is not

 limited to the following failures of Defendants:

    a. There is not at least one of each type of sales and service counter

       that is maintained in operable condition by conforming with the

       ADA Standards for Accessible Design so that the accessible counter

       and its associated elements are located adjacent to a walking surface

       complying with 403;

    b. There is not at least one of each type of sales and service counter

       that is maintained in operable condition by conforming with the

       ADA Standards for Accessible Design so that a portion of the

       counter surface that is 36 inches long minimum and 36 inches high

       maximum above the finish floor is readily usable by disabled

       individuals which includes maintaining a clear floor or ground space

       complying with 305 positioned for either a parallel approach

       adjacent to the 36 inch minimum length of counter, or, alternatively,

       a portion of the counter surface that is 30 inches long minimum and

       36 inches high maximum with knee and toe space complying with
Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 19 of 42




       306 provided under the counter and a clear floor or ground space

       complying with 305 positioned for a forward approach to the

       counter;

    c. There is not at least one of each type of sales and service counter

       that is maintained in operable condition with the ADA Standards for

       Accessible Design in all the ways that are required to be readily

       accessible to and usable by disabled individuals which includes but

       is not limited to maintaining the clear counter surface free of

       obstructions or any other clutter that could have the discriminatory

       effects of rendering the counter and its associated benefits and

       services as unusable by the disabled;

    d. There is not at least one of each type of sales and service counter

       that is maintained in operable condition with the ADA Standards for

       Accessible Design so that accessible counter extends the same depth

       as the non-accessible portion of the counter;

    e. There is not at least one of each type of sales and service counter

       that is maintained in operable condition with the ADA Standards for

       Accessible Design so that a credit card payment terminal is

       positioned or otherwise maintained in a readily accessible to and

       independently usable location at the accessible counter which has
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 20 of 42




                 the discriminatory effects in practice of affording disabled

                 individuals an unequal opportunity to independently transact

                 business in the same manner as non-disabled individuals.

      20.    To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

      21.    Plaintiff has been obligated to retain the undersigned counsel for the

filing and prosecution of this action. Plaintiff is entitled to have Plaintiff’s reasonable

attorneys’ fees, costs, and expenses paid by Defendants pursuant to 42 U.S.C.

§12205.

      22.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff’s injunctive relief, including an Order to alter the discriminating

facility to make it readily accessible to, and usable by, individuals with disabilities

to the extent required by the ADA, and closing the facility until the requisite

modifications are completed, and to further Order Defendants to modify the policies,

practices, and procedures, to provide equal use of Defendants’ facilities, services,

and benefits to disabled individuals.
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 21 of 42




                                   COUNT TWO
                      VIOLATION OF THE ADA, TITLE III
                            42 U.S.C. § 12182(b)(2)(A)(ii)
            Policies, Practices, and Procedures Denying Equal Benefits

 ADA, Title III Prohibits Other Discrimination in Addition to Architectural
                                 Barriers

      23.     Plaintiff incorporates paragraphs 1-22 above.

      24.     The ADA, Title III, provides a private right of action for “any person

who is being subjected to discrimination on the basis of disability in violation of”

Title III. 42 U.S.C. § 12182(a)(1).

      25.     The ADA, Title III, specifically makes it unlawful to provide

individuals with disabilities with an unequal benefit, and to relegate individuals with

disabilities to a different or separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii);

28 C.F.R. § 36.202(b)-(c). In other words, the disabled must receive equal benefits

as the nondisabled. Further, 28 C.F.R. § 302(b) requires that goods, services, and

accommodations be provided to individuals with disabilities in “the most integrated

setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly,

the Preamble in addition to recognizing that persons who use wheelchairs and

mobility aids have been forced to sit apart from family and friends, also recognizes

that persons who use wheelchairs and mobility aids historically have been provided

“segregated accommodations” compared to non-disabled individuals; thus,

relegating persons who use wheelchairs “to the status of second-class citizens.” See
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 22 of 42




28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000) (discussion of §§ 36.308, 36.203).

      26.    Congress enacted the ADA in light of its findings that “individuals with

disabilities continually encounter various forms of discrimination, including outright

intentional exclusion, the discriminatory effects of architectural, transportation, and

communication barriers, overprotective rules and policies, failure to make

modifications to existing facilities and practices, exclusionary qualification

standards and criteria, segregation, and relegation to lesser services, programs,

activities, benefits, jobs, or other opportunities.” 42 U.S.C. § 12101(a)(5).

      27.    To address this broad range of discrimination in the context of public

accommodations, Congress enacted ADA, Title III, which provides in part: “No

individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. 12182.

      28.    By its clear text, ADA, Title III requires a public accommodation to

provide individuals with disabilities more than simple physical access. Removal of

architectural barriers as required by Count One of this Complaint is but one

component of compliance with ADA, Title III. Congress recognized that

“individuals with disabilities continually encounter various forms of discrimination”

including not only barriers to physical access, but also other forms of exclusion and
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 23 of 42




relegation to lesser services, programs, activities, benefits, jobs, or other

opportunities. 42 U.S.C. 12101(a)(5); see also, H.R. Rep. No. 485, Pt. 2, 101st

Cong., 2d Sess. 35-36 (1990) (“lack of physical access to facilities” was only one of

several “major areas of discrimination that need to be addressed”); H.R. Rep. No.

485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to only make facilities

accessible and usable; this title prohibits, as well, discrimination in the provision of

programs and activities conducted by the public accommodation.”).

      29.    For that reason, the ADA applies not only to barriers to physical access

to places of public accommodation, but also to any policy, practice, or procedure

that operates to deprive or diminish disabled individuals’ full and equal enjoyment

of the privileges and services offered by the public accommodation to the public.

42 U.S.C. § 12182. Thus, a public accommodation may not have a policy, practice

or procedure that excludes individuals with disabilities from services. 42 U.S.C. §

12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon v. Valleycrest Prod., Ltd.,

294 F.3d 1279, (11th Cir. 2002) that:

                    A reading of the plain and unambiguous statutory
                    language at issue reveals that the definition of
                    discrimination provided in Title III covers both
                    tangible barriers (emphasis added), that is, physical
                    and architectural barriers that would prevent a
                    disabled person from entering an accommodation's
                    facilities and accessing its goods, services and
                    privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
                    intangible barriers (emphasis added), such as
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 24 of 42




                   eligibility requirements and screening rules or
                   discriminatory policies and procedures that restrict
                   a disabled person's ability to enjoy the Defendants
                   entity's goods, services and privileges.


    Defendants’ Failed Practices and Lack of Policies Are Discriminatory

      30.    Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

                   [A] failure to make reasonable modifications in
                   policies, practices, or procedures, when such
                   modifications are necessary to afford such goods,
                   services, facilities, privileges, advantages, or
                   accommodations to individuals with disabilities,
                   unless the entity can demonstrate that making such
                   modifications would fundamentally alter the nature
                   of such goods, services, facilities, privileges,
                   advantages, or accommodations.


      31.    Accordingly, a place of public accommodation must modify a policy

or practice that has the consequence of, or tends to deny, access to goods or services

to the disabled. Similarly, a place of public accommodation must not have a policy

or practice that “has a discriminatory effect in practice” of preventing disabled

individuals from realizing the full and equal enjoyment of the goods and services

the public accommodation offers to potential customers. Nat’l Fed’n of the Blind v.

Scribd Inc., 97 F.Supp.3d 565 (D. Vt. 2015).

      32.    As detailed below, Defendants have failed to make reasonable

modifications in the policies, practices, and procedures that are necessary to afford
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 25 of 42




the goods, services, facilities, privileges, advantages, or accommodations to

individuals with restricted mobility. By failing to take such efforts that may be

necessary to ensure that no individual with a disability is excluded, Defendants

denied services, segregated, or otherwise treated Plaintiff differently than

individuals who are not disabled. Pursuant to 42 U.S.C. § 12182(b)(2)(A),

Defendants have discriminated against Plaintiff. Defendants will continue that

discrimination forever until enjoined as Plaintiff requests. The discrimination is

described more particularly in the following paragraphs.

      33.      Defendants either have no policies, practices, and procedures to remove

architectural barriers or else do not abide by them. The architectural barriers

previously identified in Count One establish that Defendants have failed to create,

adopt, and/or implement ADA, Title III compliance policies, procedures, and

practices as to architectural barriers.

      34.      Defendants’ use of Defendants’ facility, and the practices at

Defendants’ facility located at 301 W College Street, Florence, Alabama 35630

creates barriers and in so doing denies Plaintiff the full and equal enjoyment of

Defendants’ facility. Those practices include:

            a) Defendants make the parking area inaccessible for use by the disabled

               by failing to provide ADA accessible parking with connecting

               accessible routes to the establishment from its parking lot, which means
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 26 of 42




                that Plaintiff is forced to depend on assistance from a third party to get

                into Defendants’ facility, whereas the non-disabled conveniently access

                the establishment without the need of third party assistance;

             b) Defendants fail to provide accessible sales and service counters;

             c) Defendants fail to provide a place for the disabled to enjoy the goods

                and services like able-bodied people can;

             d) Defendants’ policies, practices, and procedures are conducted without

                regard to disabled individuals.

       35.      As the continuing architectural barriers and the failure to provide full

and equal use of Defendants’ facility establishes, Defendants have no policies,

practices, or procedures, or else have failed to implement them, to ensure that any

removal of architectural barriers is permanent. 42 U.S.C. § 12182(b)(2)(a)(iv) and

(v).

       36.      As the continuing architectural barriers and the failure to provide full

and equal use of Defendants’ facility establishes, Defendants’ existing practice is

both in effect and/or explicitly to remediate ADA, Title III architectural barriers only

upon demand by the disabled.

       37.      As the continuing architectural barriers and the failure to provide full

and equal use of Defendants’ facility establishes, Defendants have no policies,
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 27 of 42




practices, and procedures or else have failed to create, implement, and maintain

policies and procedures to ensure individuals with disabilities are able to have the

same experience at its facility as individuals without disabilities, 42 U.S.C.

12182(b)(1)(A), and in particular the opportunity to have full and equal access to all

of the goods, services, privileges, advantages, or accommodations of Defendants’

facility, as described above in detail.

      38.      As the continuing architectural barriers and the failure to provide full

and equal use of the facility establishes, Defendants have failed to create, implement,

and maintain a policy of complying with ADA building design standards and

regulations.

      39.      To date, Defendants’ discriminating policies, practices, and/or

procedures have not been reasonably modified to afford goods, services, facilities,

privileges, advantages, or other accommodations to individuals with disabilities.

      40.      A reasonable modification in the policies, practices, and procedures

described above will not fundamentally alter the nature of such goods, services,

facilities, privileges, advantages, and accommodations. Plaintiff hereby demands

that Defendants both create and adopt a corporate practice and policy that Defendants

(1) will fully comply with Title III, ADA, and all implementing regulations so that

architectural barriers identified above are permanently removed from Defendants’

facility consistent with the ADA; (2) Defendants will provide the disabled, including
       Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 28 of 42




those with mobility limitations full and equal use and enjoyment of Defendants’

facility; and (3) Defendants will modify the practice of making ADA, Title III

architectural barrier remediations only upon demand by the disabled.

      41.   As pled above, Defendants own and operate the real property and

improvements in which Defendants’ public accommodation is located at 301 W College

Street, Florence, Alabama 35630; therefore, pursuant to 42 U.S.C. § 12182, are

responsible for creating, implementing, and maintaining policies, practices and

procedures, as alleged above.

      42.   The ADA is over twenty-five (25) years old. Defendants know

Defendants must comply with the ADA, Title III. The ADA, Title III requires

modifications in policies, practices, and procedures to comply with the ADA, as pled

above in the statute. 42 U.S.C. §12182(b)(2)(A)(ii).

      43.   By this Complaint, Plaintiff provides sufficient notice of Plaintiff’s

demands for an alteration in Defendants’ policies, practices, and procedures.

      44.   Plaintiff has been obligated to retain the undersigned counsel for the

filing and prosecution of this action. Plaintiff is entitled to have Plaintiff’s

reasonable attorneys’ fees, costs, and expenses paid by Defendants pursuant to 42

U.S.C. § 12205.
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 29 of 42




      45.    Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

illegal policies, practices, and procedures.

                                COUNT THREE
                     VIOLATION OF THE ADA, TITLE III
                      Denial of Full and Equal Enjoyment

      46.    Plaintiff incorporates paragraphs 1-45 above.

      47.    42 U.S.C. § 12182(a) provides:

                  No individual shall be discriminated against on the
                  basis of disability in the full and equal enjoyment of
                  the goods, services, facilities, privileges,
                  advantages, or accommodations of any place of
                  public accommodation by any person who owns,
                  leases (or leases to), or operates a place of public
                  accommodation.

      48.    Congress enacted the ADA upon finding, among other things, that

“society has tended to isolate and segregate individuals with disabilities” and that

such forms for discrimination continue to be a “serious and pervasive social

problem.” 42 U.S.C. § 12101(a)(2).

      49.    Congress also found that: “individuals with disabilities continually

encounter various forms of discrimination, including outright intentional exclusion,

the discriminatory effects of architectural, transportation, and communication

barriers, overprotective rules and policies, failure to make modifications to existing

facilities and practices, exclusionary qualification standards and criteria,
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 30 of 42




segregation, and relegation to lesser services, programs, activities, benefits, jobs, or

other opportunities, 42 U.S.C. § 12101(a)(5); “the nation’s proper goals regarding

individuals with disabilities are to assure equality of opportunity, full participation,

independent living, and economic self-sufficiency for such individuals;” 42 U.S.C.

§ 12101(a)(7). Congress even found that: “the continuing existence of unfair and

unnecessary discrimination and prejudice denies people with disabilities the

opportunity to compete on an equal basis and to pursue those opportunities for which

our free society is justifiably famous, and costs the United States billions of dollars

in unnecessary expenses resulting from dependency and nonproductivity.” 42

U.S.C. § 12101(a)(8).

      50.    In response to these findings, Congress explicitly stated that the

purpose of the ADA is to provide “a clear and comprehensive national mandate for

the elimination of discrimination against individuals with disabilities” and “clear,

strong, consistent, enforceable standards addressed discrimination against

individuals with disabilities.” 42 U.S.C. § 12101(b)(1)-(2).

      51.    The ADA provides, inter alia, that it is discriminatory to subject an

individual or class of individuals on the basis of a disability “to a denial of the

opportunity of the individual or class to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity.” 42

U.S.C. § 12182(a)(i).
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 31 of 42




       52.      The ADA further provides that it is discriminatory “to afford an

individual or class of individuals, on the basis of a disability . . . with the opportunity

to participate in or benefit from a good, service, facility, privilege, advantage, or

accommodation that is not equal to that afforded to other individuals.” 42 U.S.C. §

12182(a)(ii).

       53.      Congress enacted the ADA in light of its findings that “individuals with

disabilities continually encounter various forms of discrimination, including outright

intentional exclusion, the discriminatory effects of architectural, transportation, and

communication barriers, overprotective rules and policies, failure to make

modifications to existing facilities and practices, exclusionary qualification

standards and criteria, segregation, and relegation to lesser services, programs,

activities, benefits, jobs, or other opportunities.” 42 U.S.C. 12101(a)(5). Defendants’

acts and omissions alleged herein are in violation of the ADA, 42 U.S.C. §§ 12101,

et seq., and the regulations promulgated thereunder.

       54.      To address this broad range of discrimination in the context of public

accommodations, Congress enacted Title III, which by its clear text, requires a

public accommodation to provide individuals with disabilities more than simple

physical access. Congress recognized that “individuals with disabilities continually

encounter various forms of discrimination” including not only barriers to physical

access, but also other forms of exclusion and relegation to lesser services, programs,
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 32 of 42




activities, benefits, jobs, or other opportunities. 42 U.S.C. 12101(a)(5); see also H.R.

Rep. No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack of physical access to

facilities” was only one of several “major areas of discrimination that need to be

addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not

sufficient to only make facilities accessible and usable; this title prohibits, as well,

discrimination in the provision of programs and activities conducted by the public

accommodation.”).

      55.    For that reason, the ADA applies not only to barriers to physical access

to business locations, but also to any policy, practice, or procedure that operates to

deprive or diminish disabled individuals’ full and equal enjoyment of the privileges

and services offered by the public accommodation to the public. 42 U.S.C. 12182.

Thus, a public accommodation may not have a policy, practice or procedure that

excludes individuals with disabilities from services. 42 U.S.C. § 12182(b)(1)(A)(i).

      56.    The keystone for this analysis is Defendants must start by considering

how the facility is used by non-disabled guests and then take reasonable steps to

provide disabled guests with a like experience. Spector v. Norwegian Cruise Line

Ltd., 545 U.S. 119, 128–29, 125 S.Ct. 2169, 162 L . E d . 2d 97 (2005); see also,

Baughman v. Walt Disney World Company, 685 F.3d 1131, 1135 (9th Cir. 2012).

      57.    Plaintiff was denied full and equal access to Defendants’ public

accommodation. Plaintiff specifically and definitely wants to return to Defendants’
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 33 of 42




public accommodation. More specifically, Plaintiff wants to be afforded the same

level of service that is offered to non-disabled individuals, which Defendants have

failed to provide to Plaintiff as follows: Defendants failed to provide an accessible

parking area and accessible route for disabled individuals, which means Plaintiff

cannot park, cannot independently get out of the car and onto Plaintiff’s wheelchair,

cannot independently travel from the parking area into the public accommodation,

cannot determine if there is a usable parking space, and must determine by trial and

error how Plaintiff is to park and move into the public accommodation; Defendants’

failed to provide accessible sales and service counters; Defendants’ continued failure

to maintain ADA accessibility as an integral part of the highest possible experience

that non-disabled individuals get to independently enjoy has segregated or otherwise

treated Plaintiff and others similarly situated differently, in that, Defendants’ public

accommodation makes Plaintiff dependent on family or an independent third party,

which is not the same experience that Defendants afford to non-disabled individuals

and all the foregoing failures by Defendants inhibited Plaintiff from having the same

experience that non-disabled individuals have when at Defendants’ public

accommodation.

      58.    In the Preamble to the Title III regulation, the DOJ recognized that

mobility impaired persons including persons in wheelchairs should have the same

opportunities to enjoy the goods and services and other similar events of public
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 34 of 42




accommodation with their families and friends, just as other non-disabled

individuals do. The DOJ further recognized that providing segregated

accommodations and services relegates persons with disabilities to the status of

second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

      59.    The ADA specifically makes it unlawful to provide individuals with

disabilities with an unequal benefit, and to relegate individuals with disabilities to a

“different or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii)-(iii); 28 C.F.R. §

36.202(b)-(c). Further, 28 C.F.R. § 302(b) requires that goods, services, and

accommodations be provided to individuals with disabilities in “the most integrated

setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. § 36.203(a). Similarly,

the Preamble in addition to recognizing that persons who use wheelchairs have been

forced to sit apart from family and friends, also recognizes that persons who use

wheelchairs historically have been provided inferior seating and segregated

accommodations compared to non-disabled individuals, thus relegating persons who

use wheelchairs “to the status of second-class citizens.” See 28 C.F.R. pt. 36, App.

B, at 631-633, 651 (2000) (discussion of §§ 36.308, 36.203).

      60.    Thus, Defendants’ use of the accessible features constitutes statutory

discrimination in violation of the ADA, because Defendants have segregated and

separated the disabled from the non-disabled individuals. “The goal is to eradicate

the invisibility of the handicapped. Separate-but-equal services do not accomplish
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 35 of 42




this central goal and should be rejected.” H.R. Rep. No. 101-485(III), at 50, 1990

U.S.C.C.A.N at 473. The ADA provides a broad mandate to “eliminate

discrimination against disabled individuals, and to integrate those individuals into

the economic and social mainstream of American life.” PGA Tour, Inc. v. Martin,

532 U.S. 661, 675; 121 S.Ct. 1879, 149 L.Ed.2d 904 (2001) (quoting H.R.Rep. No.

101-485, pt. 2, p.50 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 332).

      61.    Defendants discriminated against Plaintiff by denying Plaintiff “full and

equal enjoyment” and use of the goods, services, facilities, privileges and

accommodations of Defendants’ facility during each visit. Each incident of

deterrence denied Plaintiff an equal “opportunity to participate in or benefit from the

goods, services, facility, privilege, advantage, or accommodations” of Defendants’

public accommodation.

      62.    Defendants’ conduct and Defendants’ unequal treatment to Plaintiff

constitutes continuous violations of the ADA and absent a Court ordered

injunction from doing so, Defendants will continue to treat Plaintiff and others

similarly situated unequally.

      63.    Defendants’ failure to maintain the accessible features that are required

to be readily accessible to and usable by individuals with disabilities constitutes

continuous discrimination and absent a Court ordered injunction, Defendants will

continue to not maintain the required accessible features at Defendants’ facility.
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 36 of 42




28 C.F.R.§ 36.211(a).

      64.    Plaintiff has been obligated to retain the undersigned counsel for the

filing and prosecution of this action. Plaintiff is entitled to have Plaintiff’s

reasonable attorneys’ fees, costs, and expenses paid by Defendants pursuant to 42

U.S.C. § 12205.

      65.    Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

illegal acts of Defendants.

                               COUNT FOUR
                       VIOLATION OF THE ADA, TITLE III
                            42 U.S.C. § 12183(a)(1)
   Failure to design and construct Defendants’ facility for ADA compliance

      66.    Plaintiff incorporates paragraphs 1 – 65 above.

      67.    42 U.S.C. § 12183(a)(1) provides:

                  [Discrimination includes] a failure to design and
                  construct facilities for first occupancy later than 30
                  months after July 26, 1990, that are readily accessible
                  to and usable by individuals with disabilities, except
                  where an entity can demonstrate that it is structurally
                  impracticable to meet the requirements of such
                  subsection in accordance with standards set forth or
                  incorporated by reference in regulations issued under
                  this subchapter.
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 37 of 42




      68.    Congress passed the ADA in part because “historically, society has

tended to isolate and segregate individuals with disabilities, and such forms of

discrimination . . . continue to be a serious and pervasive social problem.” 42 U.S.C.

§ 12101(a)(2). Congress found that this discrimination included “segregation and

relegation to lesser services, programs, activities, benefits, jobs, or other

opportunities.” Id. § 12101(a)(5). In its Preamble to the Title III regulation, the

Department of Justice recognized that persons in wheelchairs should have the same

opportunities to enjoy the goods and services and other similar events of a public

accommodation with their families and friends, just as other non-disabled

individuals do. The DOJ further recognized that providing segregated

accommodations and services relegates persons with disabilities to the status of

second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.

      69.    To eliminate such segregation Congress enacted the requirement that

facilities be “readily accessible to and usable by individuals with disabilities.” This

very requirement is intended to enable individuals with disabilities “to get to, enter

and use a facility.” H.R. Rep. No. 101- 485(III), at 499-500 (1990). It requires “a

high degree of convenient accessibility,” id., as well as access to the same services

that are provided to members of the general public. “For new construction and

alterations, the purpose is to ensure that the service offered to persons with

disabilities is equal to the service offered to others.” Id.
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 38 of 42




      70.    As the legislative history makes clear, the ADA is geared to the future

with the goal being that, over time, access will be the rule rather than the exception.

Thus, the ADA only requires modest expenditures to provide access in existing

facilities, while requiring all new construction to be accessible. H.R. Rep. 485, Part

3, 101st Cong., 2d Sess. 63 (1990).

      71.    To realize its goal of a fully accessible future, Congress required that

all newly constructed facilities be designed and constructed according to

architectural standards set by the Attorney General. 42 U.S.C. §§ 12183(a),

12186(b). Those Standards for Accessible Design are incorporated into the DOJ’s

regulations implementing Title III of the ADA, 28 C.F.R. Part 36, Appendix.

      72.    The Standards set architectural requirements for newly constructed

buildings that apply to all areas of the facility, from parking areas, interior walkways

and entrances, common areas, seating, toilet rooms, and sales/service areas.

      73.    Defendants own and operate the real property and improvements in

which Defendants’ facility is located and are directly involved in the designing

and/or construction of the public accommodation in this litigation for first

occupancy after January 1993.

      74.    Defendants were and are required to design and construct the public

accommodation to be “readily accessible to and usable by individuals with
        Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 39 of 42




disabilities.” Defendants violated the statute by failing to design and construct

Defendants’ facility to be readily accessible to and usable by individuals with

disabilities including individuals who use wheelchairs. Defendants further violated

the statute by failing to design and construct Defendants’ facility in compliance with

the ADA during planned alterations as described throughout Plaintiff’s Complaint.

      75.    To date, Defendants’ discriminating actions continue.

      76.    Plaintiff has been obligated to retain the undersigned counsel for the

filing and prosecution of this action. Plaintiff is entitled to have Plaintiff’s

reasonable attorneys’ fees, costs, and expenses paid by Defendants pursuant to 42

U.S.C. § 12205.

      77.    Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these

illegal actions by Defendants.

       WHEREFORE, premises considered, Plaintiff demands judgment against

Defendants on Counts One through Four and requests the following injunctive and

declaratory relief:

      1.    That the Court declare that the property and business owned and operated

            by Defendants as well as all Defendants’ illegal actions described herein

            violate the ADA, as more particularly described above;
 Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 40 of 42




2.   That the Court enter an Order enjoining Defendants to alter Defendants’

     facility to make Defendants’ facility accessible to and usable by

     individuals with disabilities to the full extent required by Title III of

     the ADA, to comply with 42 U.S.C. § 12182(b)(2)(A)(iv) and its

     implementing regulations, as stated in Count One;

3.   That the Court enter an Order, in accordance with Count Two, directing

     Defendants to modify the policies, practices, and procedures both to

     remedy the numerous ADA violations outlined above, in violation of 42

     U.S.C. § 12182(b)(2)(A)(ii), and to permanently enjoin Defendants to

     make the business practices consistent with ADA, Title III in the future;

4.   That the Court enter an Order directing Defendants to provide Plaintiff

     full and equal access both to the experience and to the use of the public

     accommodation, and further order Defendants to maintain the required

     accessible features at the public accommodation so that Plaintiff and

     others similarly situated are offered the experience that is offered to non-

     disabled individuals, as stated in Count Three;

5.   That the Court enter an Order directing Defendants to evaluate and

     neutralize the policies, practices, and procedures towards individuals

     with disabilities for such reasonable time so as to allow Defendants to

     undertake and complete corrective procedures;
   Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 41 of 42




  6.   That the Court award reasonable attorneys’ fees, costs, including expert

       fees, and other expenses of suit, to Plaintiff;

  7.   That the Court enjoin Defendants to remediate the public accommodation

       to the proper level of accessibility required for the design and

       construction of the facility for first occupancy, as stated in Count Four;

       and

  8.   That the Court award such other, further, and different relief as the Court

       deems necessary, just, and proper.


Respectfully Submitted, this the 12th day of December 2019.


                             /s/ Cassie E. Taylor
                             Cassie E. Taylor (AL Bar # 8297-N67R)
                             ADA Group LLC
                             4001 Carmichael Road, Suite 570
                             Montgomery, Alabama 36106
                             Telephone: 334-356-5314
                             Facsimile: 334-819-4032
                             Email: CET@ADA-Firm.com
                             Attorney for Plaintiff

                             /s/ L. Landis Sexton
                             L. Landis Sexton (AL Bar # 5057-N71L)
                             ADA Group LLC
                             4001 Carmichael Road, Suite 570
                             Montgomery, Alabama 36106
                             Telephone: 334-819-4030
                             Facsimile: 334-819-4032
                             Email: LLS@ADA-Firm.com
                             Attorney for Plaintiff
       Case 3:19-cv-02012-LCB Document 1 Filed 12/12/19 Page 42 of 42




                        CERTIFICATE OF SERVICE

      This is to certify that I have this day filed with the Clerk of Court the

aforementioned Complaint for service of process by USPS mail or electronic mail,

postage prepaid and properly addressed this 12th day of December 2019 to the

following:

Listerhill CU Services, Inc.
c/o Registered Agent: Brad Green
4790 2nd Street
Muscle Shoals, Alabama 35661

Listerhill Credit Union
c/o Registered Agent: Clay Morgan
4790 E 2nd Street
Muscle Shoals, Alabama 35661


                              /s/ Cassie E. Taylor
                              Cassie E. Taylor
                              Attorney for Plaintiff
